UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4572



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DANELL LEWIS, a/k/a Darnell Woodson, a/k/a
“D”,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CR-98-161)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Finding that Danell Lewis violated the terms of his

supervised release, the district court revoked his supervised

release and sentenced him to twenty-three months’ imprisonment and

a thirteen-month term of supervised release.             Lewis’ counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), challenging the sentence.        Although informed of his right

to do so, Lewis has not filed a pro se supplemental brief.                   We

affirm.

               We review an order imposing a sentence after revocation

of supervised release for abuse of discretion.             United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). Lewis first challenges

the court’s determination that he possessed cocaine base with

intent    to    distribute,   thereby   violating   a    condition    of   his

supervised release.*      The district court need only find a violation

of a condition of supervised release by a preponderance of the

evidence.       See 18 U.S.C. § 3583(e)(3) (2000); United States v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).              We review for clear

error    factual    determinations    informing   the    conclusion   that    a

violation occurred.       United States v. Carothers, 337 F.3d 1017,

1019 (8th Cir. 2003).      We conclude that the district court did not



     *
      Lewis does not contest the court’s determination that he
violated other conditions of his supervised release, as alleged in
the probation officer’s “Petition for Warrant or Summons for
Offender Under Supervision,” filed on April 1, 2003.

                                     - 2 -
abuse its discretion in revoking Lewis’ supervised release based on

the uncontradicted testimony of witnesses at the revocation hearing

regarding Lewis’ possession of cocaine base with the intent to

distribute it.

           Lewis also asserts that his twenty-three-month sentence

is excessive and that the district court should have sentenced him

in   accordance    with   the   policy   statements     set    forth   in   U.S.

Sentencing Guidelines Manual § 7B1.4 (2002).            Chapter Seven of the

U.S. Sentencing Guidelines Manual sets forth policy statements

offering recommended sentencing ranges for revocation of probation

and supervised release. Chapter Seven is advisory and non-binding.

Davis, 53 F.3d at 642.          However, the Court should consider the

policy statements before imposing sentence.           Id.     If the Court has

considered   the    relevant     factors    and   the    applicable     policy

statements, the Court has the discretion to impose a sentence

outside the ranges set forth in the Guidelines.               Id.   Because the

district court was presented with and explicitly considered the

suggested sentencing range of USSG § 7B1.4, and Lewis’ sentence

does not exceed the statutory maximum under 18 U.S.C. § 3583

(2000), we find no error in Lewis’ sentence.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.         Accordingly, we affirm

Lewis’ sentence.      This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of


                                    - 3 -
the United States for further review.        If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the   facts   and   legal   contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                             AFFIRMED




                                 - 4 -